United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3707
                                  ___________

Eddie Watt; Susan Watt,                *
                                       *
            Appellants,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
GMAC Mortgage Corporation,             *
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: April 21, 2006.
                               Filed: August 4, 2006 (Corrected 8/16/06)
                                ___________

Before ARNOLD and COLLOTON, Circuit Judges, and BOGUE,1 District Judge.
                         ___________

ARNOLD, Circuit Judge.

       Eddie and Susan Watt brought this class action on behalf of themselves and
other homeowners whose mortgages are serviced by GMAC Mortgage Corporation.
The Watts claimed that GMAC violated the Real Estate Settlement Procedures Act
(RESPA), see 12 U.S.C. §§ 2601-2617, by charging a $20 fee each time the plaintiffs
requested their payoff amount from GMAC's website. The Watts also alleged that
GMAC breached its contract with the plaintiffs.



      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
       GMAC filed a motion to dismiss for failure to state a claim upon which relief
could be granted, see Fed. R. Civ. P. 12(b)(6), and the district court2 granted the
motion as to the RESPA claim and declined to exercise jurisdiction over the remaining
state breach-of-contract claim, see 28 U.S.C. § 1367(c)(3). After the district court
denied the Watts' motion to reconsider, the plaintiffs appealed, asserting that they
stated a RESPA claim because that law does not permit a mortgage servicer to charge
fees for payoff statements requested by a homeowner. In the alternative, the Watts
maintain that even if RESPA permits a fee to be charged, a factual question exists as
to whether GMAC's fees were reasonable. We affirm.

                                           I.
      The Watts contend that RESPA did not permit GMAC, as their mortgage
servicer, to charge them fees for payoff statements that they requested through its
website because such statements were made in response to "qualified written
requests," and RESPA imposes a duty upon servicers to provide information in
response to such requests. See 12 U.S.C. § 2605(e). Since RESPA imposes a duty to
respond but does not state that servicers may charge fees for statements sent in
response to qualified written requests, the Watts argue, servicers are prohibited from
charging fees.

       RESPA does indeed establish classes of statements for which a servicer is not
permitted to charge the borrowers a fee. See 12 U.S.C. § 2610; see also 24 C.F.R.
§ 3500.12. But responses to a qualified written request as described in § 2605 are not
included in this group. A standard axiom of statutory interpretation is expressio unius
est exclusio alterius, or the expression of one thing excludes others not expressed.
Jama v. INS, 329 F.3d 630, 634 (8th Cir. 2003), aff'd sub nom., Jama v. Immigration
and Customs Enforcement, 543 U.S. 335, 341 (2005). Although "such canons 'long


      2
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                         -2-
have been subordinated to the doctrine that courts will construe the details of an act
in conformity with its dominating general purpose,' " Herman & MacLean v.
Huddleston, 459 U.S. 375, 387 n.23, (1983) (quoting SEC v. C.M. Joiner Leasing
Corp., 320 U.S. 344, 350-51 (1943)), "[w]e do not lightly assume that Congress has
omitted from its adopted text requirements that it nonetheless intends to apply, and our
reluctance is even greater when Congress has shown elsewhere in the same statute that
it knows how to make such a requirement manifest," Jama, 543 U.S. at 341.

       Congress expressed its intent to preclude servicers from charging fees for
certain statements, and we think that this fairly implies, absent evidence to the
contrary, that types of statements not enumerated are excluded from the prohibition.
If Congress intended that all RESPA's statutory requirements were to be provided
without charge, moreover, it had an excellent chance to say so. In 1990, when § 2605
was enacted, Congress also amended § 2610 to prohibit servicers and lenders from
charging fees for escrow account statements. It said nothing about requests for payoff
amounts. See Cranston-Gonzalez Nat'l Affordable Housing Act, Pub. L. 101-625,
§§ 941-42, 104 Stat. 4079, 4405-12 (1990).

        RESPA was intended to reform the real estate settlement or closing process to
give consumers "greater and more timely information" on the nature and the amount
of settlement costs and to protect them "from unnecessarily high settlement charges."
12 U.S.C. § 2601(a). We do not believe that this purpose will be undermined by
allowing mortgage servicers to charge a fee for information provided in response to
qualified written requests.

                                           II.
      The Watts maintain, in the alternative, that even if fees may be charged for
information requested pursuant to § 2605(e), Congress could not have intended to
permit exorbitant fees as this would undermine RESPA's consumer protection
objective. Thus, they argue, the statute includes an implicit requirement that the fees

                                          -3-
be reasonable and "a fact question remains" as to whether GMAC's fees were
reasonable. But the Watts are appealing a dismissal of their RESPA count, which
alleged that GMAC was required to provide information "without any charge"; there
was no claim that GMAC violated RESPA by charging an unreasonable fee. As the
Watts acknowledge on appeal, they raised the issue of reasonableness after judgment
had been entered against them and they had filed a motion for reconsideration. After
GMAC responded to that motion, the Watts filed a reply in which they contended for
the first time that even if Congress intended to permit a fee to be charged for
providing information in response to a qualified written request, the fee must be
reasonable, and that a fact question remained as to the reasonableness of GMAC's fee.
A party generally may not use a post-judgment motion to present a new theory or
argument that could have been tendered prior to judgment. See Miller v. Baker
Implement Co., 439 F.3d 407, 414 (8th Cir. 2006); Fed. R. Civ. P. 59(e). Because this
issue was never properly raised in the district court and that court did not address it,
we decline to address it for the first time on appeal. Cf. von Kerssenbrock-Praschma
v. Saunders, 121 F.3d 373, 375-76 (8th Cir. 1997).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-